Citation Nr: 0809162	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-38 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asthma, secondary to 
multilobar pneumonia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from November 2002 to January 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VA Regional 
Office (RO) in Oakland, California which denied entitlement 
to the benefit sought.


FINDING OF FACT

A lung disorder, to include asthma, is shown to be causally 
or etiologically related to service, including multilobar 
pneumonia.


CONCLUSION OF LAW

A lung disorder, to include asthma, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2003 and April 2004.  While these 
notices do not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
October 2007 the Board issued a request for a medical opinion 
from the Veteran's Health Administration (VHA) in an attempt 
to clarify the varying diagnoses in this claim.  The veteran 
and his representative have been kept informed of the RO's 
actions in this case by way of the Statement of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that he has a current lung 
disorder that was incurred as a result of contracting 
pneumonia while in active service.  Applicable law provides 
that service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A review of service medical records indicates that in 
December 2002, after completing approximately two weeks of 
basic training, the veteran was diagnosed with community-
acquired pneumonia.  The veteran was hospitalized for 
approximately one week and ultimately discharged from the 
Marine Corps on an entry-level separation due to slowly 
resolving pneumonia in January 2003.  

Post service, in February 2003, the veteran was referred by 
his family doctor to a pulmonary specialist, Dr. H.  By way 
of history, the veteran reported that he had a longstanding 
history of developing chest tightness and wheezing with 
exposure to animal dander, as well as yearly bronchitis.  The 
veteran's complaints included rattling breathing, non-
productive coughing, shortness of breath, and fatigue.  
Pulmonary testing and chest x-rays were considered normal.  

A VA examination was conducted in April 2003.  Pulmonary 
function studies and x-rays were interpreted as normal.  The 
examiner's impression was multilobar pneumonia with 
persisting symptoms secondary to bronchospasm that was still 
moderately symptomatic.  The examiner also noted that he was 
unable to explain the discrepancy of negative pulmonary 
testing and chest x-rays based on the findings of this exam 
and the veteran's report.  

In April 2003, the veteran returned to Dr. H, and reported 
that chest tightness and shortness of breath had markedly 
improved, that his cough had resolved, and that he 
occasionally experienced wheezing.  The physician noted that 
pulmonary function tests revealed very small airway 
obstruction with improvement post-bronchodilation consistent 
with asthma.  Lung volumes and DLCO were said to be within 
normal limits.  The examiner's impression was left lower lobe 
pneumonia, resolved, and moderate to severe asthma.  During a 
return visit in July of 2003, the veteran reported that he 
was exercising six days a week on an elliptical trainer 
without difficulty and was using his relief inhaler only 
rarely.  The physician's impression was status post left 
lower lobe pneumonia, resolved, and moderate to severe 
asthma.  

In May 2004, the veteran's family physician, a specialist in 
internal medicine, wrote a letter which stated that the 
veteran had been a patient since 1994, and that the veteran 
had not been diagnosed with asthma or any other chronic lung 
disease prior to February 2003.  The record also contains an 
additional letter from June 2004 from the veteran's 
pediatrician, stating that the veteran had no childhood 
history of asthma.  

In November 2004 the veteran offered a letter from his 
pulmonologist, Dr. H, which stated that since returning from 
boot camp the veteran has had evidence of obstructive airway 
disease necessitating daily medication.  Also, the letter 
advised that when the veteran's medications were tapered he 
developed increased cough and wheezing.  The pulmonologist's 
opinion was that she believed that the veteran's asthma was a 
result of contracting severe bacterial pneumonia in 2003.  

An additional VA examination was conducted in March of 2005.  
By way of history the veteran reported bronchitis and 
sinusitis, but no other breathing related problems prior to 
service.  Pulmonary testing was conducted after the veteran 
discontinued medication for three days and was interpreted by 
the examiner as being normal.  Specifically, the veteran 
underwent a cold air challenge the results of which were 
normal, arguing against the presence of airway 
unresponsiveness.  The examiner noted that the flow-volume 
loop results were broadly curving and suggestive of poor 
technique and possible sub-optimal effort.  The examiner's 
conclusion was that it was less likely as not that the 
patient currently had any chronic respiratory condition.  In 
support of that conclusion, the examiner noted that serial 
pulmonary testing did not support a diagnosis of obstructive 
airway disease, in part because of lack of bronchodilator 
response.  Also, the examiner noted that the veteran's 
medical history was notable only for infrequent episodes of 
chest tightness of uncertain etiology, and that there had not 
been a demonstration of the continuing need for the asthma 
medication regimen by documentation of exacerbation of 
symptoms when medications have been reduced.  

Additional records of the veteran's pulmonologist, Dr. H, 
from November 2004 to June 2005 were also reviewed.  During 
this period the pulmonologist's opinion continued to be well-
controlled moderate to severe asthma.  In June 2005 the 
pulmonologist stated that the veteran had moderate chronic 
persistent asthma and that despite the fact that the veteran 
had normal pulmonary function tests, the pulmonologist 
continued to believe that the veteran clinically had well-
controlled asthma.  Additionally, the pulmonologist stated 
that "I cannot, however, with certainty say that his asthma 
is a result of the pneumonia he acquired in boot camp.  It 
does, however, time correlate with the development of his 
pneumonia.  It is of note that he had no symptoms of asthma 
prior to the development of this pneumonia."  

In August 2006, the RO requested that a VA pulmonologist 
review the claims file and the above-mentioned medical 
records and offer an opinion regarding the existence, if any, 
of asthma.  After a very thorough review of the veteran's 
medical history, the examiner requested additional testing 
which was conducted in November 2006.  This examination was 
said to be normal and it was noted that a methacholine 
challenge did not show any drop in FEV-1 or FVC, suggesting 
normal pulmonary function.  The examiner's opinion, offered 
in February 2007, was that the data made available, including 
testing, did not show evidence of asthma.  

In October of 2007 the Board had the opportunity to review 
the above records and opinions.  In light of the difference 
of opinion regarding the diagnosis of asthma, the Board 
referred this matter to the Veteran's Health Administration 
(VHA) for an advisory opinion by a VA pulmonologist regarding 
the above evidence.  That opinion was produced in December 
2007.  Specifically, the pulmonologist was asked to provide 
an opinion as to whether it was at least as likely as not 
that the veteran had asthma attributable to service.  The 
examiner's opinion was that it was not likely that the 
veteran had asthma, although exercise-induced asthma had not 
been ruled out.  Additionally, the examiner stated that based 
upon the available information he could not determine if the 
veteran has a current pulmonary disability.  The examiner 
offered the opinion that it was possible that the veteran had 
an undiagnosed pulmonary condition.  

The question before the Board then becomes whether the 
veteran's pneumonia in 2002 has been shown to have caused any 
type of lung disorder, including asthma.  On this point the 
record contains the opinions of five different 
pulmonologists.  Three VA pulmonary examinations conducted in 
April 2003, March 2005, and August 2006 consistently found 
normal pulmonary function.  However, in terms of diagnosis, 
one examiner's impression was multilobar pneumonia with 
persisting symptoms secondary to bronchospasm, a second VA 
examiner's conclusion was that it was less likely as not that 
the patient currently had any chronic respiratory condition, 
while the third examiner's opinion, offered in February 2007, 
was that the data made available, including testing, did not 
show evidence of asthma.  

A review by VHA concluded that the information available was 
insufficient to determine if the veteran actually had a 
pulmonary disorder.  The VHA examiner stated that it was not 
likely that the veteran had asthma, however, exercise induced 
asthma had not been ruled out.  Also, the examiner clearly 
stated that it was possible that the veteran has an as yet 
undiagnosed pulmonary condition.  

The veteran's pulmonologist, Dr. H, in a November 2004 
letter, clearly stated that she believed that the veteran's 
asthma was the result of contracting pneumonia while in 
service.  However, Dr. H's office notes of that same time 
indicate that she advised the veteran that she couldn't say 
with certainty that the veteran's asthma was a result of the 
pneumonia acquired in boot camp, but did correlate in terms 
of time.    

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the medical evidence of record).  
The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (229) (1995).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Based upon a thorough review of the above, the Board 
concludes that the evidence in this matter supports a finding 
that the veteran is suffering from a current lung disorder 
that is attributable to active service.  Despite normal 
pulmonary testing, the medical evidence indicates that the 
veteran has been experiencing asthma-like symptoms since 
recovering from pneumonia contracted while in basic training.  
Granting to the veteran the benefit of the doubt, the Board 
finds that service connection for a lung disability is 
warranted.  


ORDER

Service connection for a lung disorder, including asthma, 
secondary to multilobar pneumonia is granted.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


